﻿I join previous speakers in extending to Mr. Lusaka my delegation's congratulations on his election as President of the thirty-ninth session of the General Assembly. I should also like to express our appreciation of the exemplary manner in which his distinguished predecessor, Mr- Illueca, presided over the thirty-eighth session.
315.	On behalf of the Papua New Guinea Government, I extend a special welcome to Brunei Darussalam on its becoming a Member of the United Nations. As a neighbour in the region, Papua New Guinea has close ties with Brunei. Brunei and Papua New Guinea representatives sat together as special observers at the annual meetings of Foreign Ministers of the Association of South-East Asian Nations before we decided to become a full member this year, and at the regional meetings of the Commonwealth Heads of Government.
316.	Many of the items on the agenda for this session of the General Assembly have, in one form or another, been on its agenda since my country joined the United Nations nine years ago. Resolutions dealing with these items have been debated and adopted, but little progress has been made in giving effect to some of them. Circumstances which first led to the inclusion of these items on the agenda still prevail, or have even worsened.
317.	In the interim, issues which once seemed somewhat abstract, and problems which once seemed rather remote, have gained concreteness and immediacy for my country. Without wishing to detract in any way from the intrinsic importance of other items on the agenda, I propose to focus on those issues and problems.
318.	But let me begin by stating that, despite the slow and sometimes frustrating progress being made in dealing practically with certain items, the Government and people of Papua New Guinea remain as strongly committed to the United Nations, as the Prime Minister of my country, Mr. Michael T. Somare, reaffirmed when he addressed the thirty- eighth session of the General Assembly. In fact, recent developments have, if anything, increased the importance which we attach to the United Nations, and strengthened our commitment to it. As the White Paper which guides the Government's conduct of Papua New Guinea's foreign relations makes clear, diplomacy plays a "vital role ... in serving our national interests". We have a vital interest in participating as effectively and constructively as we can in the General Assembly's deliberations and "in supporting a strengthened United Nations system".
319.	We meet at a time of greatly increased—and increasing—rivalry between the super-Powers. Communication between their leaders has probably reached an all-time low. Even talks about arms control and disarmament have broken down. The resulting tensions can be felt in all parts of the world.
320.	Third-world countries have been affected by rivalry between the two super-Powers in various— but almost always destructive—ways. Some have fallen direct victims to the insecurity felt by the leaders of the super-Powers as a result of the rivalry between them. Afghanistan is an example. Others have become the location of contests between foreign and/or domestic forces, as in Central America and the Middle East. Yet others have suffered at the hands of forces allied with, or acting for, one of the super-Powers. Kampuchea is an instance.
321.	As the Government of a newly independent and developing country, we attach particular and great importance to the rights of such countries to be secure, free from attack or other forms of unwelcome interference by their neighbours. That is why we have been, and remain, so strongly opposed to the Vietnamese invasion and occupation of Kampuchea. That is why we have condemned the Soviet presence in Afghanistan. That is why we have called for the withdrawal of foreign troops from other countries, including Lebanon, and welcome the recent agreement between the French and Libyan Governments to withdraw their forces from Chad.
322.	Every day more than $2 billion is spent on arms by the super-Powers. The figure is many times the total world expenditure on foreign aid.
323.	Regrettably, much of the money being spent on arms comes from the budgets of Governments in the third world. Meanwhile, the population of third- world countries is increasing and the prospects open to citizens of third-world countries for equitable participation in development processes and in their fruits recede. The gap between developed and developing countries widens. And international tensions continue, in consequence, to rise.
324.	The arms race between the super-Powers is not, however, the only arms race in the world. Nor is rivalry between the super-Powers the only source of armed conflict. The terrible and costly war between Iran and Iraq is only a particularly deplorable example of armed conflict between the forces of neighbouring third-world countries. It is, moreover, a conflict which carries with it the calamitous possibility of drawing in other, outside Powers, unless it can be promptly contained.
323. Regional bodies can make an effective contribution to limiting the effects of rivalry between the super-Powers, in restraining other international conflicts, and in arms control. The achievements of ASEAN, as well as proposals adopted by the South Pacific Forum, spring to mind.
326.	Direct dealings between the Governments of neighbouring countries can make a similar contribution. So can direct dealings of a non-official kind. And here the recent rapprochement between the Japanese and South Korean Governments, as well as the offer of emergency relief for South Korea by the North Korean Red Cross, come to mind, perhaps as models for further developments directed towards reducing divisions and tensions in the North Pacific region.
327.	My Government is concerned about the long-standing animosity between the two nations in the Korean peninsula. They were one people; they can once again be one people. No one from outside can find a solution to their problems. Reunification as their goal is for them, and them alone.
328.	If the United Nations, a body founded in the aftermath of war and dedicated to preventing further war, fails to play its appointed part, where can the peoples of the world turn? Members of the United Nations have the required machinery at their disposal to work for the reduction of international tensions, control over the manufacture and distribution of arms and, ultimately, complete disarmament. The responsibility to act is squarely ours. Dare we, especially the representatives of newly independent and developing countries, where other needs are so urgently pressing, fail our children and other members of our families, our fellow citizens and other human beings by not using that machinery with sufficient will and might?
329.	Certain of the issues and problems raised by the situation which has been developing on my country's border with Indonesia since February of this year once seemed abstract and remote from Papua New Guinea. But some at least are, without doubt, generally familiar to people from other countries. They are among the issues and problems which I have suggested have gained concreteness and immediacy for my country.
330.	As with many other newly independent countries in Africa, Asia and the Pacific, the national boundaries of Papua New Guinea were drawn up, without regard for local geography or custom, by our former colonial rulers. But, as with most other newly independent countries, we have accepted them. Apart from some minor—and welcome—adjustments on the border with Australia, so have our neighbours.
331.	The Governments of Papua New Guinea and Indonesia recognize one another's sovereignty, integrity and independence. Under a Treaty concluded in 1979, we agreed not to allow our respective border areas to be used "as sanctuary, staging areas, bases or for illegal activities against each other". Despite the difficult terrain and strong ties between traditional border-dwellers on both sides, the Government of Papua New Guinea has honestly tried to abide by that Treaty.
332.	We have always respected the sovereignty of the Republic of Indonesia. Regrettably, however, it has appeared clearly that the reverse has not always been the case. On several occasions in recent years, we have protested to the Indonesian Government at what we believed to be violations of our territorial sovereignty. Those violations have included the intrusion into our territory of military aircraft, the destruction of a village near the border and the construction at four points of a major highway into Papua New Guinea.
333.	In each case, the Papua New Guinea Government has sought an explanation of the violation before protesting. In line with our policy of independent and constructive neighbourly co-operation with the Governments of nearby countries, we have then sought to look beyond our protest for ways of avoiding a repetition and of maintaining and strengthening good relations with the Government and people of Indonesia.
334.	Let me emphasize that there is no disagreement between the Governments of Papua New Guinea and Indonesia as to where the international boundary is or should be. We have a joint border agreement which governs the administration of our common border. It is reviewed every five years; it is being reviewed now. We co-operate in many other ways.
335.	None the less, my Government has not been satisfied with official responses to most of our protests. In only one case, and only after joint verification by the surveyors from both countries of the road intrusions into Papua New Guinea territory, did they admit that the mistake was unintentional and apologized publicly for it. Our two Governments agreed to close off the sections of the road permanently and did so last August. Four permanent concrete markers were installed at the points of closure and, because of the difficult terrain, we have both agreed to put in additional monuments to identify the border more clearly.
336.	The situation on the border between Papua New Guinea and Indonesia has been disturbed for reasons other than the border violations I have mentioned. I refer in particular to the unprecedented influx of more than 10,000 Indonesian citizens who have crossed into Papua New Guinea since February and remain in my country contrary to law or established procedures.
337.	Living conditions in the border area do not provide for much more than basic subsistence at the best of times. Despite a special border development programme, Government resources in the area are not great. The strain caused by the presence of some 10,000 people in camps on the Papua New Guinea side of the border has, therefore, been considerable. Suffering, including a number of tragic deaths, has resulted.
338.	The Government of Papua New Guinea is doing what it can to cope with the unprecedented situation. We deeply appreciate the assistance which the United Nations High Commissioner for Refugees, the Indonesian Government and voluntary agencies have given in caring for the people in these camps. But we would urge them not to lose sight either of conditions in the area around the camps or of the circumstances which have caused the people in the camps to leave their homes. Those circumstances are not of the Papua New Guinea Government's making.
339.	Although we are under no legal obligation to do so, my Government will treat people who meet the normal international requirements as refugees. We hope that the United Nations High Commissioner for Refugees, as well as members of the General Assembly, will be able to help us find them permanent homes. But let me make it clear that the responsibility for deciding who can remain in Papua New Guinea belongs to the appropriate authorities in my country. Border-crossers who do not qualify for refugee status in the normal way will be expected to return to their homes in Indonesia. The people and Government of my country cannot afford to keep them. They have no real right to stay. But let me add that we are sensitive to the need for them to be given certain assurances about their safety, well-being and reintegration before they go back.
340.	The Governments of Papua New Guinea and Indonesia agreed to use diplomatic means to negotiate effective bilateral arrangements for the return and reintegration of the border-crossers into Indonesia. Those negotiations, though difficult, have been useful and productive. Both Governments appreciate the need for the safety of the returning border- crossers to be publicly assured.
341.	The Papua New Guinea Government has been unable to persuade its Indonesian counterpart to allow the United Nations High Commissioner for Refugees to monitor the re-entry and subsequent situation of the border-crossers, but we appreciate the Indonesian Government's agreement to allow Papua New Guinea officials to be present at the points of entry and to visit them in their local environment. I hope that arrangements for the return, including the assurances that we have sought on behalf of the border-crossers, can be finalized soon.
342.	Nuclear issues are neither abstract for nor remote from Papua New Guinea and other South Pacific countries. They have concreteness and an immediacy which both Governments and people hi the region regard as being generally most unfortunate. As with other issues I have discussed, regional organizations have been active on nuclear issues.
343.	Successive Papua New Guinea Governments have been persistent, vocal and consistent opponents of the testing, proliferation and use of nuclear weapons. We are, therefore, party to the Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space and under Water. We have acceded to the Treaty on the Non-Proliferation of Nuclear Weapons and are following preparations for the Third Review Conference of the Parties to that Treaty with close interest. We not only subscribe to the London Convention on the dumping of wastes at sea's but support its extension to prohibit the dumping of all nuclear wastes.
344.	In line with the policy and treaty commitments I have outlined, successive Papua New Guinea Governments have regularly strongly protested against Japanese proposals that nuclear wastes might be dumped in Pacific Ocean. We have done the same in respect of the flagrant disregard for local opinion and welfare displayed by the French Government in continuing its nuclear-weapons-testing programme in French Polynesia.
345.	We cannot help noting the close and deplorable connection that seems to exist between the colonial and nuclear policies of certain narrowly self- interested Powers in the region. We feel deeply about the threat those policies pose not only to the health and environment of the region but also to the political rights of Pacific islanders. 
346.	The Governments of many countries which we regard of primary concern to Papua New Guinea share our views on nuclear issues. Thus, the 18 representatives of Asian and Pacific countries who attended the Commonwealth Heads of Government regional meeting in my country's capital, Port Moresby, in August this year condemned the French Government's nuclear-weapons-testing programme as well as proposals to dump nuclear wastes in the Pacific.
347.	The 13-member South Pacific Forum has agreed on the "desirability of establishing a nuclear- free zone in the region at the earliest possible opportunity". Similarly, the Foreign Ministers of six member Governments of ASEAN recently agreed to undertake a study towards the realization of a nuclear-weapon-free zone in their region.
348.	The proposals which are before the South Pacific Forum extend to the prospective banning of the testing, acquisition or reception, stationing, development, manufacture or use of nuclear weapons in the region. A working group, in which the Papua New Guinea Government hopes to play an active part, has been set up to consider relevant legal and other issues. A draft treaty should be prepared for consideration by the Forum in 1985.
349.	The proposal of the ASEAN Foreign Ministers is but a recent example of the practical ways in which ASEAN serves wider interests. Like other proposals for concrete and immediate action on an urgent issue, it is most welcome.
350.	Colonialism has a concrete and immediate meaning for most Papua New Guineans—indeed, for most Pacific islanders. It is a meaning born of direct, recent and personal experience. While we were, mercifully, spared the worst excesses of colonialism experienced in Africa and Asia, we still attach great value to the right of self-determination and to its customary outcome, independence. We pay close attention to the conditions and rights of peoples in the remaining dependent territories.
351.	Successive Papua New Guinea Governments have taken a particular interest in developments in the French territories—New Caledonia, French Polynesia and Wallis and Futuna—and in the last of the United Nations trust territories—the United States Trust Territory of the Pacific Islands. So have the Governments of other independent South Pacific countries. New Caledonia has been of special concern to us and to the Governments of the South Pacific Forum.
352.	My Government has noted the constitutional and electoral reforms approved by the French Parliament in May, especially those which hold out the possibility of eventual independence, but, like other members of the South Pacific Forum, we cannot see why a referendum on the issues should not be held before 1989. Therefore, we urge that the date should be brought forward. Additional poetical and administrative powers should be transferred from Paris to Noumea as a preparatory step. The rights of the indigenous inhabitants, the Kanaks, and the other ethnic groups which make up the genuine local population of New Caledonia should be safeguarded by the exclusion of transitory or short-term residents from participation in the vote.
353.	As recommended by the South Pacific Forum last August at Tuvalu, the French Government should make a public statement that describes independence as "the desirable, logical and acknowledged outcome" of the scheduled referendum. It should act to ensure that the Kanak people can play a full and active part in educational, vocational and administrative institutions in New Caledonia. The Forum also agreed that a delegation of ministers from Forum countries should hold discussions with the French Government as well as leaders of the independence movement.
354.	All significant political actors in New Caledonia, outside the Government, have expressed strong reservations about the reforms approved in May, but their reasons, motives and constitutional objectives have varied widely. We note especially that the Kanak Socialist National Liberation Front has announced that it proposes to hold its own elections before proclaiming a "provisional independent" Government.
355.	The Papua New Guinea Government, therefore, repeats its call to the French Government to bring forward the date for self-determination, to make more urgent preparations for it and to safeguard the interests of the Kanaks as well as those ethnic groups that have a legitimate stake in the future of New Caledonia We do so not only because of our cultural bonds and political sympathies with the Kanaks but because of the threat to stability in the South Pacific posed by continuing delay.
356.	The Papua New Guinea Government has been pleased to participate in visiting missions sent by the Trusteeship Council to observe the plebiscites on termination of the Trusteeship Agreement for the Trust Territory of the Pacific Islands. We are pleased to note that the Constitution of Palau and the rights of the Papuans are fully respected by the Administering Authority.
357.	As I have already indicated, we are conscious of the connections which sometimes pertain between the colonial and nuclear policies of certain Powers. Papua New Guinea, however, will not condone attempts to override or bypass the provision in the Palauan Constitution that outlaws the entry of nuclear weapons into Palau.
358.	We will also not condone attempts to deny, delay or qualify the abstract right to self-determination by the people of dependent territories, however remote they might be from areas which we normally describe as being of primary concern to Papua New Guinea.
359.	My Government urges Palau and the United States Government to take the necessary and appropriate measures to enable both the Trusteeship Council and the Security Council to consider and finally determine the status of free association which the Micronesian people wish to have as the basis for their self-determination and independence.
360.	Apartheid practised by the racist Republic of South Africa, is the most systematic form of institutionalized racial discrimination and segregation. The international community has repeatedly condemned as a "crime against humanity" and called on the South African Government to revise its racist policies in conformity with the principles of the Charter of the United Nations and the Universal Declaration of Human Rights. The Assembly has expressed deep concern over the grave situation in South Africa as constituting a threat to international peace and security. In resolution 36/172B, the Assembly endorsed, as a "framework for effective international action for the elimination of apartheid, the Paris Declaration on Sanctions against South Africa, adopted by the International Conference on Sanctions against South Africa, held in Paris in May 1981.
361.	Papua New Guinea finds it difficult to understand why some Members of this body continue to condone the actions of a regime which has persistently spurned United Nations resolutions by supporting South Africa indirectly through various actions. Their action in this respect is indicative of the indifference of those Members of this world body which at the same time profess to be the guardians of human rights and the dignity of mankind.
362.	Time and time again, the General Assembly has adopted resolutions seeking to redress the abhorrent situation that exists in Namibia, but to no avail. Despite the intensive efforts of the Secretary-General and the adoption of Security Council resolution 435 (1978), the Pretoria regime continues to flout the relevant United Nations resolutions with cynical impunity. Papua New Guinea will continue to support United Nations efforts in pressing for an early and peaceful settlement of this long-standing question. The framework espoused in resolution 435 (1978) remains the only acceptable solution to the Namibian question. We strongly urge all concerned to facilitate speedily the implementation of United Nations initiatives and plans so that Namibia's independence will not be further delayed. In this respect, we deplore the injection of extraneous elements into the question of Namibia's independence. Therefore, Papua New Guinea rejects the so- called "linkage" rationale.
363.	On the question of the Falkland Islands (Malvinas), we urge all parties to the dispute over the future of the islands to accord the same right of self- determination to the people who call those islands "home" and to work together for a peaceful solution.
364.	Interdependence seems increasingly to be a feature of international economic relations as perceived by leaders and observers from developed countries, but the perception from developing countries is often rather different.
365.	Like the Governments of the developed countries represented at the London Economic Summit held from 7 to 9 June 1984, the Papua New Guinea Government welcomes signs of recovery from the recession which has burdened all economies during the early 1980s; but we cannot help noting that the benefits of recovery are becoming immediate and concrete in developed countries while remaining rather more remote and abstract in developing countries.
366.	Fundamental adjustments must be made to the structure of international economic relations if the commitment to international equity and order, of which my Prime Minister spoke in this Assembly in 1983, is to be put into practice. We must not allow our current relief at the effects of recovery to divert attention from our previous concern with the causes of recession. We must also not forget why proposals for a new international economic order, North-South dialogue and South-South co-operation were first included in the Assembly's agenda and why they still appear there, even if they seem to generate less excitement—and perhaps less hope—than they once did.
367.	As with other developing countries, the economy of Papua New Guinea relies on unprocessed agricultural and mineral products for most of its export income. Manufactured goods are imported. Foreign aid from the Governments of developed countries, especially Australia, assists in our development.
368.	The Papua New Guinea Government welcomes the statement made by the representatives of developed countries who attended the ministerial council meeting of the Organisation for Economic Co-operation and Development [OECD] in Paris in May that their Governments intend to "strengthen and improve trade, financial and investment relations with developing countries". We appreciate their recognition that doing so is "a matter of mutual interest". However, more than words prompt and practical actions are needed. Deeds speak louder than words.
369.	The Papua New Guinea Government is a party to trade agreements with Australia, New Zealand and, through the Lome Convention, the European Economic Community. They provide non- reciprocal, preferential and mainly duty-free access to their respective markets for unprocessed exports from my country. However, much as we appreciate the benefits we receive under these agreements, we need to increase in-country processing in order to find employment for our youth. And we need markets for those products—markets which in developed countries are often heavily protected by tariffs and other means.
370.	The Papua New Guinea Government welcomes the commitment made by participants in the London Economic Summit to urge resistance to and reduction of protectionism. But, as I have already suggested, what we seek is prompt and practical action. Participants in the London Economic Summit also agreed "to maintain and wherever possible increase flows of resources" to developing countries. But progress being made towards attaining the current, modest target for aid of 0.7 per cent of the gross national products of donor countries set by the Development Assistance Committee of the OECD has been slow. We trust that the emphasis being placed by OECD members on "increasing aid effectiveness through strengthened aid co-ordination" will not be to the disadvantage of the people and Governments of developing countries.
371.	The Government of Papua New Guinea has acceded to the Agreement Establishing the Common Fund for Commodities, set up under the auspices of UNCTAD. Let me; therefore, restate our regret at the continuing delay in bringing the Fund into operation. Let me say, too, that we find little solace in the rather lukewarm reference to the Fund made in the Declaration issued at the London Economic Summit.
372.	My Government repeats its previous calls to the Government of the United States to accede to the United Nations Convention on the Law of the Sea, especially in view of difficulties that have arisen over the activities of United States tuna boats in the South Pacific. Let me add that we look forward to a successful outcome to negotiations between members of the South Pacific Forum Fisheries Agency and the United States Government, and we hope for finalization of a mutually acceptable fisheries agreement. 
373.	The Papua New Guinea Government is, of course, a member of the South Pacific Bureau for Economic Co-operation. We are also a close and interested observer of another successful example of South-South co-operation, ASEAN.
374.	We benefit from the technical co-operation agreements we have with two ASEAN members, Indonesia and Malaysia, and two other countries— China and South Korea. Although we do not, as yet, have technical co-operation agreements with the four other ASEAN members—-the Philippines, Singapore, Thailand and Brunei Darussalam—we do, however, appreciate their assistance provided in various forms on a bilateral basis and through another regional body, the Colombo Plan.
375.	In fulfilment of our commitment to collective self-help and self-reliance through South-South co-operation, we hope to be able to give practical assistance to our partners in return.
376.	At the beginning of this address, I said that I would focus on issues and problems which had once seemed abstract and remote from Papua New Guinea but which have become immediate and concrete. My decision to do so was not meant to imply that other items on the agenda for this session of the General Assembly are necessarily less important. There will, in fact, be further opportunities for the Papua New Guinea delegation to make our positions known on other issues.
377.	The approach I have adopted here was intended to give expression to the Papua New Guinea Government's basic approach towards the conduct of its country's foreign relations of active and selective engagement with issues and factors relevant to our national interests. My Government's foreign policy is geared to preserving and increasing international co-operation and maintaining and extending the rule of law. We have a particular interest in supporting a strengthened United Nations system. Towards that end, my statement has been intended to show the sense of purpose and direction with which my delegation intends to deal with issues before the thirty-ninth session of the General Assembly.
